 

Exhibit 10.1

 

Amendment [pg1img1_ex10-1.jpg]

 

THIS AMENDMENT (this “Amendment”) is made as of November 4, 2016, by and between
WEYCO GROUP, INC. (the “Borrower”), and PNC BANK, NATIONAL ASSOCIATION, (the
“Bank” or “Lender”).

 

BACKGROUND

 

A.        The Borrower has executed and delivered to the Bank (or a predecessor
which is now known by the Bank’s name as set forth above), a certain
$60,000,000.00 Committed Line of Credit Note dated November 5, 2013 (as
extended, amended or otherwise modified to date, the “Note”) made pursuant to a
certain Loan Agreement between the Borrower and the Bank dated as of November 5,
2013 (as extended, amended or otherwise modified to date, the “Loan Agreement”),
and a Working Cash®, Line of Credit, Investment Sweep Rider dated November 5,
2013 (as extended, amended or otherwise modified to date, the “Sweep Rider”)
(the Note, the Loan Agreement, the Sweep Rider and any other instrument or
document given in connection with or to secure the Note being collectively
referred to as the “Loan Documents”).

 

B.        The Note and other Loan Documents evidence or secure some or all of
the Borrower’s obligations to the Bank for one or more loans or other extensions
of credit (the “Obligations”).

 

C.        The Borrower and the Bank desire to amend the Loan Documents as
provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.The Loan Documents are amended as follows:

 

(a)Effective on November 5, 2016, the Expiration Date set forth in the Loan
Agreement and the Note is hereby extended from November 4, 2016 to November 3,
2017.

 

(b)The definition of “Daily LIBOR Rate” set forth in Section 2 of the Note and
the Sweep Rider is hereby amended and restated to read in its entirety as
follows:

 

““Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
the Bank by dividing (A) the Published Rate by (B) a number equal to 1.00 minus
the percentage prescribed by the Federal Reserve for determining the maximum
reserve requirements with respect to any eurocurrency fundings by banks on such
day; provided, however, if the Daily LIBOR Rate determined as provided above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest will be adjusted automatically as of each Business Day based on changes
in the Daily LIBOR Rate without notice to the Borrower.”

 

2.        Conditions to Effectiveness of Amendment: The Bank’s willingness to
agree to the amendments set forth in this Amendment is subject to the
satisfaction of the following conditions on or before November 4, 2016:

 

(a)Execution by all parties and delivery to the Bank of this Amendment.

 

- 1 - 

 

 

3.        Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Bank may modify this
Amendment for the purposes of completing missing content or correcting erroneous
content, without the need for a written amendment, provided that the Bank shall
send a copy of any such modification to the Borrower (which notice may be given
by electronic mail). This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules. The Borrower expressly ratifies and
confirms the confession of judgment (if applicable) and waiver of jury trial or
arbitration provisions contained in the Loan Documents.

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

WITNESS / ATTEST:   WEYCO GROUP, INC.       /s/ Stephanie L. Liebl   By: /s/
John Wittkowske       (SEAL) Print Name: Stephanie L. Liebl   Print Name: John
Wittkowske Title:       Title:   Senior VP – CFO (Include title only if an
officer of entity signing to the right)           /s/ Mark Tomczyk   By: /s/
Judy Anderson     (SEAL) Print Name: Mark Tomczyk   Print Name: Judy Anderson
Title:       Title:   Vice President – Finance/Treasurer (Include title only if
an officer of entity signing to the right)    

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ James P. McMullen     (SEAL)  
Print Name: James P. McMullen   Title: Senior Vice President

 

- 2 - 

 

 

